Name: Commission Regulation (EEC) No 2956/90 of 12 October 1990 fixing the import levies on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 10. 90 Official Journal of the European Communities No L 282/23 COMMISSION REGULATION (EEC) No 2956/90 of 12 October 1990 fixing the import levies on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3879/89 (2), and in particular Article 14 (8) thereof, Whereas the import levies on milk and milk products were fixed by Commission Regulation (EEC) No 2499/90 (3), as last amended by Regulation (EEC) No 2790/90 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2499/90 to the prices known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 1 . The import levies referred to in Article 14 of Regu ­ lation (EEC) No 804/68 shall be as set out in the Annex hereto. 2 . There shall be no levy for imports from Portugal, including the Azores and Madeira, for milk and milk products listed in Article 1 of Regulation (EEC) No 804/68 . Article 2 This Regulation shall enter into force on 16 October 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 October 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 13. (2) OJ No L 378, 27. 12. 1989, p. 1 . 0 OJ No L 236, 31 . 8 . 1990, p. 21 . 0 OJ No L 265, 28 . 9 . 1990, p. 21 . No L 282/24 Official Journal of the European Communities 13 . 10 . 90 ANNEX to the Commission Regulation of 12 October 1990 fixing the import levies on milk and milk products (ECU/100 kg net weight, unless otherwise indicated) CN code Note Import levy 0401 10 10 20,20 0401 10 90 || 18,99 0401 20 11 II 27,48 0401 20 19 || 26,27 0401 20 91 Il 32,85 0401 20 99 || 31,64 0401 30 1 1 83,16 0401 30 19 81;95 0401 30 31 I 158,71 0401 30 39 || 157,50 0401 30 91 || 264,87 0401 30 99 I 263,66 0402 10 11 (4) 149,25 0402 10 19 (4) 142,00 0402 10 91 00 1,4200 / kg + 28,73 0402 10 99 00 1,4200 / kg + 21,48 0402 21 1 1 0 211,27 0402 21 17 0 204,02 0402 21 19 0 -204,02 0402 21 91 0 246,21 0402 21 99 0 238,96 0402 29 1 1 000 2,0402 / kg + 28,73 0402 29 15 00 2,0402 / kg + 28,73 0402 29 19 00 2,0402 / kg + 21,48 04b2 29 91 00 2,3896 / kg + 28,73 0402 29 99 00 2,3896 / kg + 21,48 0402 91 11 0 30,28 0402 91 19 0 30,28 0402 91 31 0 37,85 0402 91 39 0 37,85 0402 91 51 0 158,71 0402 91 59 0 157,50 0402 91 91 0 264,87 0402 91 99 0 263,66 040299 11 0 49,85 0402 99 19 0 49,85 0402 99 31 00 1,5508 / kg + 25,11 0402 99 39 00 1,5508 / kg + 23,90 0402 99 91 00 2,6124 / kg + 25,11 0402 99 99 00 2,6124 / kg + 23,90 13 . 10 . 90 Official Journal of the European Communities No L 282/25 (ECU/100 kg net weight, unless otherwise indicated) CN code Note Import levy 0403 10 11 I 29,89 0403 10 13 \ 35,26 0403 10 19 l 85,57 0403 10 31 O 0,2385 / kg + 27,52 0403 10 33 0 0,2922 / kg + 27,52 0403 10 39 0 0,7953 / kg + 27,52 0403 90 1 1 149,25 0403 90 13 211,27 0403 90 19 246,21 0403 90 31 0 1,4200 / kg + 28,73 0403 90 33 O 2,0402 / kg + 28,73 0403 90 39 0 2,3896 / kg + 28,73 0403 90 51 29,89 0403 90 53 35,26 0403 90 59 85,57 0403 90 61 0 0,2385 / kg 4- 27,52 0403 90 63 (') 0,2922 / kg + 27,52 0403 90 69 0,7953 / kg + 27,52 0404 10 11 30,21 0404 10 19 0 0,3021 / kg + 21,48 0404 10 91 0 0,3021 / kg 0404 10 99 0 0,3021 / kg + 21,48 0404 90 1 1 149,25 0404 90 13 211,27 0404 90 19 246,21 0404 90 31 Il 149,25 0404 90 33 211,27 0404 90 39 \ 246,21 0404 90 51 (') 1,4200 / kg + 28,73 0404 90 53 00 2,0402 / kg + 28,73 0404 90 59 0 2,3896 / kg + 28,73 0404 90 91 0 1,4200 / kg + 28,73 0404 90 93 00 2,0402 / kg + 28,73 0404 90 99 0 2,3896 / kg + 28,73 0405 00 10 l 273,44 0405 00 90 l 333,60 0406 10 10 0 242,80 0406 10 90 0 290,30 0406 20 10 00 408,87 0406 20 90 o 408,87 0406 30 10 00 193,86 0406 30 31 00 180,63 0406 30 39 00 193,86 0406 30 90 00 290,58 0406 40 00 00 148,14 0406 90 1 1 00 238,54 No L 282/26 Official Journal of the European Communities 13 . 10 . 90 (ECU/100 kg net weight, unless otherwise indicated) CN code Note Import levy 0406 90 13 (3)0 194,61 0406 90 15 0 (4) 194,61 0406 90 17 (3)(4) 194,61 0406 90 19 0 (4) 408,87 0406 90 21 (3)(4) 238,54 0406 90 23 (3)(4) 193,58 0406 90 25 (3)(4) 193,58 0406 90 27 (3)(4) 193,58 0406 90 29 (3)(4) 193,58 0406 90 31 (3)(4) 193,58 0406 90 33 (4) 193,58 0406 90 35 (3)(4) 193,58 0406 90 37 (3)(4) 193,58 0406 90 39 (3)(4) 193,58 0406 90 50 (3)(4) 193,58 0406 90 61 (4) 408,87 0406 90 63 (4) 408,87 0406 90 69 (4) 408,87 0406 90 71 (4) 242,80 0406 90 73 (4) 193,58 0406 90 75 (4) 193,58 0406 90 77 (4) 193,58 0406 90 79 (4&gt; 193,58 0406 90 81 (4) 193,58 0406 90 83 (4) 193,58 0406 90 85 (4) 193,58 0406 90 89 (3)(4) 193,58 0406 90 91 (4) 242,80 0406 90 93 (4) 242,80 0406 90 97 (4) 290,30 0406 90 99 (4) 290,30 1702 10 10 36,29 170210 90 36,29 2106 90 51 II 36,29 2309 10 15 Il 108,92 2309 10 19 l 141,58 2309 10 39 132,38 2309 10 59 108,56 2309 10 70 141,58 2309 90 35 108,92 2309 90 39 141,58 2309 90 49 132,38 2309 90 59 Il 108,56 2309 90 70 II 141,58 13 . 10 . 90 Official Journal of the European Communities No L 282/27 (') The levy on 100 kg of product falling within this subheading is equal to the sum of the following : (a) the amount per kilogram shown, multiplied by the weight of milk and milk cream contained in 100 kg of product ; and (b) the other amount indicated. (2) The levy on 100 kg of product falling within this subheading is equal to : (a) the amount per kilogram shown, multiplied by the weight of the dried milk contained in 100 kg of product plus, where appropriate, (b) the other amount indicated. (J) Products falling within this subheading imported from a third country under special arrangements concluded between that country and the Community for which an IMA 1 certificate issued under the conditions provided for in Regulation (EEC) No 1 767/82 is issued are subject to the levies in Annex I to that Regulation . (4) The Levy applicable is limited under the conditions laid down in Regulation (EEC) No 715/90.